DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019 and 06/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 12/03/2020 is noted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a method and system for performing a pressure test, the method involves reading the pressure in the at least one fluid passageway by a pressure transducer, performing a first pre-test with the pressure transducer when the pressure has stabilized to identify formation parameters, inputting the formation parameters and the one or more tool parameters into a forward model, in independent claims 1, 11 and 16 when combined with the limitations of the next step is changing the one or more tool parameters to a second set of tool parameters, performing a second pre-test with the second set of tool parameters, and comparing the 
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Irani et al. (US 20140027112) discloses a method of measuring parameters of a formation along multiple axes is disclosed. A formation tester tool is introduced into a wellbore. The formation tester tool includes a first probe oriented at an angle from a second probe about an axis of the formation tester tool. The first and second probes are positioned against a surface of the wellbore. Fluid is injected via at least one of the first and second probes. Pressure parameters corresponding to the fluid injected into the formation are monitored. Formation stresses about the formation fractures along multiple axes are determined based, at least in part, on the pressure parameters.
Hemsing (US 2013/0019672) discloses a formation tester places an isolation device, preferably a probe, in fluid communication with a formation to determine formation pressures. The tester's controller uses a pressure pre-test process to autonomously control operation. The controller measures 
Proett (US 2011/0094733) discloses apparatus and methods for measuring properties of formation material and fluid in a borehole wall. In some embodiments, the apparatus includes a cylinder with a drawdown piston slideably disposed therein, a probe assembly and a passageway configured to provide fluid communication between the probe assembly and the cylinder. The probe assembly has a housing, a piston slideably disposed within the housing, the piston having a throughbore and a pad coupled thereto, and a tubular slideably disposed within the throughbore. The drawdown piston is translatable from a first position toward a second position to draw fluid into the probe assembly, the passageway and the cylinder, and translatable from the second position toward the first position to increase pressure of fluid in the passageway.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855